Case: 20-40532     Document: 00515931968         Page: 1     Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 9, 2021
                                  No. 20-40532
                                                                        Lyle W. Cayce
                                                                             Clerk

   Justin Trudeau,

                                                           Plaintiff—Appellant,

                                       versus

   University of North Texas, By and Through its Board of Regents;
   Eve Bell, in her Individual and Official Capacities; Brian
   Richardson, in his Individual and Official Capacities; Christina
   Brodie, in her Individual and Official Capacities; David Holdeman,
   in his Individual and Official Capacities; Steven Cobb, in his Individual
   and Official Capacities,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-cv-00723


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40532      Document: 00515931968         Page: 2     Date Filed: 07/09/2021




          Plaintiff-appellant Justin Trudeau was disciplined by his employer,
   defendant-appellee University of North Texas, following a Title IX
   investigation that substantiated allegations of sexual harassment. Trudeau
   filed suit against the university, alleging, in relevant part, violations of the
   First Amendment, the Due Process Clause of the Fourteenth Amendment,
   and Title IX—claims which the district court dismissed with prejudice.
   Trudeau now appeals. We AFFIRM.
                                             I.
          Justin Trudeau is a tenured associate professor at the University of
   North Texas (“UNT”), where he teaches graduate and undergraduate
   courses in the department of communication studies. In the Fall semester of
   2017, Trudeau taught a graduate course, Seminar in Adaption and Staging.
   During this course, students were assigned a book titled A Director Prepares,
   the third chapter of which “referred to ‘eroticism.’” In January 2018, after
   the class had concluded, Trudeau was made aware of an official investigation
   into his conduct in the class.
          The allegations investigated included the following incidents that
   allegedly occurred over the course of the semester:

       Trudeau informed the class that “[n]o one gets through my class
          without getting naked.”
       Trudeau asked a student director if anyone in the class was pregnant,
          and when she responded no, he stated “[i]t’s still early in the
          semester.”
       After a scene in which two female students kissed, Trudeau
          commented “that scene was hot.”
       Trudeau informed a student during the staging of a play that she had
          “fuck me eyes.”
Case: 20-40532      Document: 00515931968           Page: 3    Date Filed: 07/09/2021




                                     No. 20-40532


       During a performance about a cheating lover being poisoned, Trudeau
          stated the performance was “very erotic in every sense of the word.”
       When a student was preparing for a performance wearing a yellow
          shirt cut into strips over a black top and jeans, Trudeau stated that “a
          real performer would just wear the yellow shirt.”
       During a rehearsal, two students informed the student director that
          they were uncomfortable simulating sex on stage. Trudeau told the
          director “you would be a genius if you could get your classmates to
          simulate sex during the performance” and joked that he would give
          her an “A” if the performers were nude.
       During a class, Trudeau called one student a “psychopath” and
          another a “pervert.”
          UNT sustained several of the allegations against Trudeau, finding
   that he had engaged in sexual harassment on multiple occasions in violation
   of UNT policy. Trudeau’s punishment included a written reprimand, loss of
   merit pay as a result of low teaching scores for that semester, and ineligibility
   for summer teaching in 2019.
          In October 2019, Trudeau brought suit against UNT, alleging
   retaliation under Title IX, denial of due process and equal protection under
   the Fourteenth Amendment, violation of the First Amendment, and breach
   of contract. Trudeau later amended his complaint, adding defendants Eve
   Bell, Christina Brodie, and Brian Richardson, and dropping his breach of
   contract claim. Following a motion to dismiss filed by defendants, the district
   court dismissed Trudeau’s Title IX, due process, and equal protection claims
   without prejudice, and his First Amendment claim with prejudice. After
   Trudeau filed a second amended complaint, the district court dismissed his
   Title IX, due process, and equal protection claims with prejudice. Trudeau




                                           3
Case: 20-40532         Document: 00515931968               Page: 4      Date Filed: 07/09/2021




                                          No. 20-40532


   now appeals the dismissal of his retaliation claim under Title IX1 and his First
   Amendment and due process claims.2
                                                    II.
           We review de novo a dismissal under Rule 12(b)(6). Ruiz v. Brennan,
   851 F.3d 464, 468 (5th Cir. 2017). “To survive a Rule 12(b)(6) motion to
   dismiss, the complaint does not need detailed factual allegations, but it must
   provide the plaintiff’s grounds for entitlement for relief—including factual
   allegations that, when assumed to be true, raise a right to relief above the
   speculative level.” Id. (quoting Taylor v. City of Shreveport, 798 F.3d 276, 279
   (5th Cir. 2015)).
                                                    III.
   A. Retaliation Under Title IX
           “Title IX prohibits sex discrimination by recipients of federal
   education funding.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173
   (2005). The Supreme Court has held that the private right of action implied
   by Title IX includes claims of retaliation “where the funding recipient
   retaliates against an individual because he has complained about sex




           1
              Trudeau also offered allegations that seemed to set forth an erroneous outcome
   claim under Title IX. This claim was considered and dismissed by the district court.
   Trudeau makes no mention of that aspect of his Title IX claim on appeal and thus forfeits
   that issue. See Coleman v. United States, 912 F.3d 824, 836 n.14 (5th Cir. 2019) (reaffirming
   that failure to adequately brief an issue on appeal constitutes forfeiture of that argument).
           2
             Trudeau does not brief any argument relating to the dismissal of his equal
   protection claim. Nor does he address, beyond a single conclusory sentence, the district
   court’s dismissal of his constitutional claims against UNT and against Bell, Brodie, and
   Richardson in their official capacities on the basis of sovereign immunity. Accordingly,
   these issues are forfeited. See Coleman, 912 F.3d at 836 n.14.




                                                4
Case: 20-40532        Document: 00515931968              Page: 5       Date Filed: 07/09/2021




                                         No. 20-40532


   discrimination.” Id. at 171.3 To establish a prima facie case of retaliation under
   Title IX, a plaintiff must show that (1) he engaged in a protected activity; (2)
   he was subjected to an adverse employment action, and (3) “a causal link
   exists between the protected activity and the adverse employment action.”
   Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (quoting Davis v. Dall.
   Area Rapid Transit, 383 F.3d 309, 319 (5th Cir. 2004)); see also Collins v.
   Jackson Pub. Sch. Dist., 609 F. App’x 792, 795 (5th Cir. 2015) (per curiam)
   (citing the Willis v. Cleco Title VII retaliation standard for a Title IX claim
   because both statutes have similarly worded provisions and are afforded
   similar interpretation); Taylor-Travis v. Jackson State Univ., 984 F.3d 1107,
   1119 n.43 (5th Cir. 2021) (same).
           This case turns on the third prong—the causal link between
   Trudeau’s participation in the investigation and the adverse employment
   action. In the comparable context of Title VII retaliation claims, the Supreme
   Court has applied a but-for causation standard. Univ. of Tex. Sw. Med. Ctr. v.
   Nassar, 570 U.S. 338, 360 (2013). Accordingly, we consider whether
   Trudeau’s participation was a but-for cause of his punishment. Trudeau cites
   a litany of allegations that he claims support such a causal link. In particular,
   Trudeau alleges that he was not able to “properly respond or otherwise
   defend himself” in the investigation; he was incorrectly told that as a
   “straight white male” he did not have a protected status and thus could not


           3
               The parties debated below whether Trudeau, as the subject of the Title IX
   investigation rather than a complainant, could even bring such a retaliation claim. And
   there is reason to suspect that a respondent in a Title IX investigation does not fall under
   the umbrella of the implied right of action recognized by the Supreme Court in Jackson. See
   Jackson, 544 U.S. at 173 (“Retaliation against a person because that person has complained
   of sex discrimination is another form of intentional sex discrimination encompassed by Title
   IX’s private cause of action.”) (emphasis added). Trudeau maintains that his protected
   activity was his participation in the investigation. However, we need not consider the issue
   because Trudeau nonetheless fails to state a retaliation claim.




                                                5
Case: 20-40532         Document: 00515931968        Page: 6    Date Filed: 07/09/2021




                                     No. 20-40532


   pursue claims relating to the investigation; he was given the wrong form for
   submitting a complaint; he was required to appeal to the same person who
   had been designated as the complainant; the university “desire[d] to
   advocate for the female students over men”; the university used information
   provided by Trudeau, “twisted it, and reached a conclusion based on the
   information . . . provided”; and the university failed to maintain the
   confidentiality required by its policies. Overall, Trudeau complains that the
   investigation was “predetermined, improper, deficient, and retaliatory.”
          These grievances with the investigation process do not add up to a
   claim of retaliation. Specifically, Trudeau has not plausibly alleged that the
   university punished him at the conclusion of the investigation because
   Trudeau participated in the investigation. For comparison, in another
   retaliation case similarly brought by the subject of a Title IX investigation
   rather than a complainant, the Seventh Circuit considered whether the
   plaintiff had alleged facts that indicated the university “came to its
   conclusion because it wanted to punish [the plaintiff] for defending himself
   at the proceeding.” Doe v. Columbia College Chi., 933 F.3d 849, 857 (7th Cir.
   2019). The court found that he had not, concluding that the complaint
   demonstrated only that the university had “investigated the complaint,
   considered the evidence presented by [the plaintiff], and concluded that he
   committed some of the acts that [the student] alleged.” Id. The same
   deficiencies sink Trudeau’s retaliation claim here. Though Trudeau has
   identified alleged flaws in the investigation, he has not specified a causal link
   between his participation in the investigation and the punishment that
   resulted from it.




                                           6
Case: 20-40532         Document: 00515931968                Page: 7       Date Filed: 07/09/2021




                                           No. 20-40532


           Trudeau attempts to salvage his pleadings by asking the court to infer
   causation based on the employer’s knowledge of his protected activity. 4 We
   have indeed held that there must be evidence that “the decisionmakers had
   knowledge of his protected activity” and that, absent such awareness, it
   cannot be said that “the decisionmakers might have been retaliating against
   the plaintiff for having engaged in that activity.” Manning v. Chevron Chem.
   Co., 332 F.3d 874, 883 n.6 (5th Cir. 2003). However, even assuming arguendo
   that knowledge alone could be enough to infer causation on these facts,
   Trudeau fails to plausibly allege that UNT’s “decision to [punish] was based
   in part on knowledge of [his] protected activity.” Medina v. Ramsey Steel Co.,
   238 F.3d 674, 684 (5th Cir. 2001) (emphasis added). This theory thus suffers
   from the same deficiencies discussed above.
           Based on the foregoing, we affirm the district court’s dismissal of
   Trudeau’s Title IX retaliation claim.
   B. First Amendment Retaliation
           To state a § 1983 claim for violation of the First Amendment right to
   free speech, employees of a public university must allege that “(1) they were
   disciplined or fired for speech that is a matter of public concern, and (2) their
   interest in the speech outweighed the university’s interest in regulating the
   speech.” Buchanan v. Alexander, 919 F.3d 847, 853 (5th Cir. 2019).5 The first


           4
             Trudeau also argues for the first time on appeal that the close temporal proximity
   between his protected activity and the adverse employment action is alone enough to
   establish causation. As this argument was not raised before the district court, it is forfeited.
   See United States v. Zuniga, 860 F.3d 276, 284 n.9 (5th Cir. 2017) (“Failure to raise a claim
   to the district court ‘constitutes a forfeiture, not a waiver, of that right for the purposes of
   appeal.’”) (quoting United States v. Chavez-Valencia, 116 F.3d 127, 130 (5th Cir. 1997)).
           5
              These elements are drawn from the long-established Pickering test. See Pickering
   v. Bd. of Educ., 391 U.S. 563, 568 (1968). The district court below considered whether the
   Supreme Court’s more recent opinion in Garcetti v. Ceballos, 547 U.S. 410, 413 (2006),
   which added the threshold question of whether a government employee’s speech was made




                                                  7
Case: 20-40532         Document: 00515931968               Page: 8      Date Filed: 07/09/2021




                                          No. 20-40532


   element involves a question of law and “[w]hether an employee’s speech
   addresses a matter of public concern must be determined by the content,
   form, and context of a given statement, as revealed by the whole record.” Id.
   (quoting Connick v. Myers, 461 U.S. 138, 147–48 (1983)). In particular, speech
   may involve a matter of public concern when it involves “an issue of social,
   political, or other interest to a community.” Id. (quoting Adams, 640 F.3d at
   564). By contrast, “[w]hen a public employee speaks in his capacity as an
   employee and on personal matters, rather than in his capacity as a citizen on
   a matter of public interest, his speech falls outside the protection of the First
   Amendment.” Id. For example, in Buchanan v. Alexander, we held that an
   education professor’s “use of profanity and discussion of her sex life and the
   sex lives of her students” did not involve a matter of public concern as it “was
   not related to the subject matter or purpose of training Pre-K–Third grade
   teachers.” Id.
           Trudeau fails plausibly to allege that his comments involved a matter
   of public concern. Trudeau’s complaint states that a book assigned to his
   students, A Director Prepares, devoted a chapter to the subject of
   “eroticism”—among six other subjects covered—and he broadly alleges that
   he was required to “talk about [sensual, erotic, or sexual themes] in his role
   as a teacher.” On appeal, he clarifies that the students’ performances drew
   their themes from the course materials, which included the book, A Director


   pursuant to his official duties, applies in the academic context. Indeed, some courts have
   declined to apply Garcetti in the “academic context of a public university.” Adams v. Trs.
   of the Univ. of N.C.–Wilmington, 640 F.3d 550, 562 (4th Cir. 2011); see also Demers v. Austin,
   746 F.3d 402, 412 (9th Cir. 2014) (“We conclude that Garcetti does not—indeed,
   consistent with the First Amendment, cannot—apply to teaching and academic writing
   that are performed ‘pursuant to the official duties’ of a teacher and professor.”). However,
   under either the Pickering or Garcetti test, a public employee must have spoken on a matter
   of public concern, and, as we conclude that Trudeau did not, we need not consider which
   test to apply.




                                                 8
Case: 20-40532        Document: 00515931968              Page: 9       Date Filed: 07/09/2021




                                         No. 20-40532


   Prepares. However, neither the first nor the second amended complaint
   makes any effort to connect that single chapter on eroticism in a single book
   to the specific statements for which he was punished. Moreover, it is plain
   that the alleged comments relating to students’ sex lives, encouraging nudity
   in class, and commenting on students’ mental health, did not involve a matter
   of public concern. Put simply, Trudeau does not plausibly allege that any of
   these statements—made over the course of four months—was specifically
   “germane to the subject matter” or more generally involved “an issue of
   social, political, or other interest to a community.” Id. at 853 & n.20 (first
   quoting Adams, 640 F.3d at 564; and then quoting Bonnell v. Lorenzo, 241
   F.3d 800, 820 (6th Cir. 2001)). As a result, Trudeau’s First Amendment
   claim fails.6
   C. Due Process Claim
           “To state a Fourteenth Amendment due process claim under § 1983,
   ‘a plaintiff must first identify a protected life, liberty or property interest and
   then prove that governmental action resulted in a deprivation of that
   interest.’” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting
   Baldwin v. Daniels, 250 F.3d 943, 946 (5th Cir. 2001)). While a tenured
   professor, such as Trudeau, has a protected property interest in his continued
   employment, “the due process clause does not protect . . . specific job duties
   or responsibilities absent a statute, rule, or express agreement reflecting an



           6
              To the extent Trudeau argues on appeal that UNT’s sexual harassment policy
   was unconstitutionally vague, that claim, set forth in his First Amended Complaint, fails.
   The First Amended Complaint contains only a single conclusory reference to the vagueness
   of the policy without any factual allegations—or even the text of the sexual harassment
   policy itself—that would support such a claim. See Taylor v. Books A Million, Inc., 296 F.3d
   376, 378 (5th Cir. 2002) (“[C]onclusory allegations or legal conclusions masquerading as
   factual conclusions will not suffice to prevent a motion to dismiss.”) (quoting S. Christian
   Leadership Conf. v. Sup. Ct. of the State of La., 252 F.3d 781, 786 (5th Cir. 2001)).




                                                9
Case: 20-40532        Document: 00515931968              Page: 10        Date Filed: 07/09/2021




                                          No. 20-40532


   understanding that he had a unique property interest in those duties or
   responsibilities.” Id.; see also Davis v. Mann, 882 F.2d 967, 973 n.16 (5th Cir.
   1989) (“[U]nless the state ‘specifically creates a property interest in a
   noneconomic benefit—such as a particular work assignment—a property
   interest in employment generally does not create due process property
   protection for such benefits.’”) (quoting Jett v. Dall. Indep. Sch. Dist., 798
   F.2d 748, 754 n.3 (5th Cir. 1986), aff’d in part, vacated in part and remanded
   on other grounds, 491 U.S. 701 (1989)). Put another way, Trudeau is “required
   to point to some state or local law, contract, or understanding that created a
   property interest.” Gentilello, 627 F.3d at 545. We have thus stated clearly
   that “a university’s failure to follow its own internal rules does not always
   establish to a due process violation.” Wigginton v. Jones, 964 F.3d 329, 338
   (5th Cir. 2020); see also Martin v. Mem’l Hosp. at Gulfport, 130 F.3d 1143, 1147
   (5th Cir. 1997) (“[A] property interest falling under due process protections
   must be established by reference to some outside source—such as state law
   or contract.”).
           Trudeau complains that UNT violated his procedural due process
   rights by failing to adhere to its own policies and procedures during the Title
   IX investigation. In particular, Trudeau alleges that UNT prevented him
   from adequately responding to new charges, failed to give him adequate
   notice of the charges against him, caused him to forgo an appeal, failed to
   remove or replace an administrator with a conflict of interest, and took
   corrective action prior to the completion of the appeal. Trudeau cites a
   February 27, 2006 offer letter and accompanying information sheet as
   binding UNT to follow the policies and procedures set forth in its Policy
   Manual and Faculty Handbook.7


           7
            Specifically, Trudeau cites language in the offer letter stating that the letter and
   attached information sheet served “as assurance of this institution’s commitment to your




                                                10
Case: 20-40532         Document: 00515931968                Page: 11        Date Filed: 07/09/2021




                                            No. 20-40532


           “Texas law ‘general[ly] reject[s] the claim that employment manuals
   issued unilaterally by an employer can per se constitute written employment
   contracts and create specific limitations which take the cases out of the at-
   will doctrine.’” Zimmerman v. H.E. Butt Grocery Co., 932 F.2d 469, 471 (5th
   Cir. 1991) (quoting Aiello v. United Air Lines, Inc., 818 F.2d 1196, 1198 (5th
   Cir. 1987) (applying Texas law)). Moreover, this court has held that, “absent
   any express reciprocal agreement . . . [,] personnel policies or employee
   handbooks ‘constitute no more than general guidelines and do not create
   contractual rights in employees.’” Heggemeier v. Caldwell, 826 F.3d 861, 871
   (5th Cir. 2016) (quoting Garcia v. Reeves Cnty., 32 F.3d 200, 203–04 (5th Cir.
   1994)); see also Spuler v. Pickar, 958 F.2d 103, 106 (5th Cir. 1992) (“Texas
   state courts . . . uniformly embrace the notion that employee handbooks or
   manuals, standing alone, ‘constitute no more than general guidelines,’ absent
   express reciprocal agreements addressing discharge protocols.”).
           In this case, Trudeau fails to identify such an express reciprocal
   agreement in the 2006 letter or accompanying information sheet binding
   UNT to follow the policies in its employee manual or handbook.
   Accordingly, Trudeau has not identified a property interest, created by
   contract, in the procedural protections set out in the employee manual or
   handbook.8



   appointment in accordance with the described terms” and that “[n]o previous written or
   oral commitment will be binding on the University except as specified in this letter and
   attached information sheet.” In addition, the offer letter states that “the provisions [of the
   supplementary information sheet] appropriate for you will govern your appointment.”
           8
               Trudeau also claims that he suffered a due process deprivation as a result of
   graduate students refusing to associate with him. However, he attempts to analogize to a
   case in which the university prohibited a professor from serving as a student advisor as part
   of its official sanctions. See Smock v. Bd. of Regents of the Univ. of Mich., 353 F. Supp. 3d 651,
   655 (E.D. Mich. 2018). No such prohibition was included in the punishments levied by
   UNT. Moreover, at bottom, Trudeau has failed to allege a contractual right to that job duty.




                                                  11
Case: 20-40532        Document: 00515931968               Page: 12       Date Filed: 07/09/2021




                                          No. 20-40532


                                               IV.
           Based on the foregoing, we AFFIRM the district court’s dismissal
   of Trudeau’s Title IX, First Amendment, and due process claims.




   See Gentilello, 627 F.3d at 544 (“[T]he due process clause does not protect . . . specific job
   duties or responsibilities absent a statute, rule, or express agreement reflecting an
   understanding that [the plaintiff] had a unique property interest in those duties or
   responsibilities.”).




                                                12